—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated August 20, 1997, as, upon reargument, adhered to its prior order dated April 7, 1997, which, inter alia, directed her to pay her former attorneys $1,274.75 in disbursements and expenses, and granted the cross motion of her former attorneys for costs and sanctions in the amount of $500 unless she forwarded $1,274.75 to them within 14 days of the court’s order.
Ordered that the order is modified by deleting the provision thereof granting the cross motion and substituting therefor a provision denying the cross motion; as so modified, the order is affirmed insofar as appealed from, with costs to the respondent.
We reject the appellant’s contention that her former attorneys were not entitled to a lien on her cause of action. Pursuant to Judiciary Law § 475, an attorney who appears for a party has a lien upon his client’s cause of action. Where an attorney’s representation terminates upon mutual consent, and there has been no misconduct, no discharge for just cause, and no unjustified abandonment by the attorney, the attorney maintains his or her right to enforce the statutory lien. However, where an attorney withdraws without good cause, his or her lien is automatically forfeited (see, Klein v Eubank, 87 NY2d 459; Suffolk Roadways v Minuse, 56 Misc 2d 6). The plaintiff’s contention that her former attorneys simply withdrew from the case because she rejected a settlement offer is not supported by the record. Thus, the former attorneys maintained their right to enforce their lien.
However, we find no frivolous conduct within the meaning of 22 NYCRR 130-1.1 (c) on the part of either the plaintiff or her present counsel justifying an award of costs or sanctions. Thus, the cross motion is denied. Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.